Citation Nr: 1743011	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-26 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a heart disorder, to include due to in-service radiation exposure.

4. Entitlement to service connection for an undiagnosed illness, to include due to in-service radiation exposure.

5. Entitlement to an initial compensable rating for service-connected status post nasal fracture and surgery, with residual allergic rhinitis.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.


FINDINGS OF FACT

1. The Veteran's tinnitus is related to active service.

2. The Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from December 1995 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the VA Regional Office (RO) in San Diego, California. 

In November 2016, the Veteran testified via video conference before the undersigned. A transcript of the hearing has been associated with the claims file

The issues of entitlement to service connection for a heart disorder, to include due to in-service radiation exposure; entitlement to service connection for an undiagnosed illness, to include due to in-service radiation exposure; and entitlement to an initial compensable rating for service-connected status post nasal fracture and surgery, with residual allergic rhinitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for tinnitus

The Veteran contends that he has tinnitus related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has tinnitus that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence establishes that the Veteran's tinnitus is etiologically related to the Veteran's active service.

The Veteran avers that he suffers from tinnitus due to his exposure to acoustic trauma in service. The claims folder reflects that during active service, the Veteran served as an avionics mechanic working in close proximity to aircraft noise. Additionally, the Veteran has consistently stated that he first experienced ringing in his ears during active service. 

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation"). In the present case, an August 2009 VA examination reflects the Veteran with mild tinnitus. While the record does not consist of a positive medical opinion linking the Veteran's tinnitus and his in-service noise exposure the record does contain consistent statements from the Veteran in regard to his tinnitus.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for tinnitus and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for tinnitus is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for bilateral hearing loss

The Veteran contends that he has bilateral hearing loss related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has bilateral hearing loss that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has bilateral hearing loss for VA purposes.

An essential element of a claim for service connection is evidence of a current disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

A September 2009 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
5
10
5
-5
10

The Veteran's speech recognition score was 100 percent for the right ear and 100 percent for the left ear. Based on the foregoing, the Veteran does not have a bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulty; however, he has not been shown to be competent to provide a diagnosis of hearing loss disability for VA purposes, as that is based on specific audiometric findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has bilateral hearing disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his heart condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for a chronic heart condition. Furthermore, the Veteran contends that his heart condition may be associated with an event, injury, or disease during his active military service, to include radiation exposure.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's current heart condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for a heart disorder.

Additionally, the claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claimed condition of an undiagnosed illness. 

The Veteran contends that he has an undiagnosed illness that may be associated with an event, injury, or disease during his active military service, to include radiation exposure.

Again, without an adequate medical examination and medical opinion in regard to the Veteran's claimed undiagnosed illness, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an undiagnosed illness.

Lastly, in the November 2016 Board hearing, the Veteran testified that he currently experiences at least 50 percent blockage of his nasal passages, due to his status post nasal fracture and surgery, with residual allergic rhinitis. The last relevant VA examination on record was conducted in August 2009. Based on the apparent worsening of the Veteran's status post nasal fracture and surgery, with residual allergic rhinitis, the Board finds that another VA examination assessing the current severity is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his status post nasal fracture and surgery, with residual allergic rhinitis, heart condition and undiagnosed illness; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examinations in regard to entitlement to service connection for hear disorder and undiagnosed illness with the appropriate clinician. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The clinician is requested to furnish the following opinions:

Whether it is at least as likely as not (50 percent or greater) that the Veteran's heart disorder is related to, or aggravated by, his military service; and 

Whether it is at least as likely as not that the Veteran has an undiagnosed illness related to, or aggravated by, his military service.

Any opinion should include a complete rationale.

3. Schedule the Veteran for a VA examination in regard to the claim for a compensable rating for status post nasal fracture and surgery, with residual allergic rhinitis. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. 

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]



Department of Veterans Affairs


